11TH COURT OF APPEALS
                                  EASTLAND, TEXAS
                                     JUDGMENT

Ann Armstrong-Cody,                             * From the 132nd District
                                                  Court of Scurry County,
                                                  Trial Court No. 23592-A.

Vs. No. 11-13-00073-CV                          * January 22, 2015

Kinder Morgan Production Company, LLC,          * Memorandum Opinion by Willson, J.
                                                 (Panel consists of: Wright, C.J.,
                                                  Willson, J., and Bailey, J.)

      This court has inspected the record in this cause and concludes that there
is no error in the judgment below. Therefore, in accordance with this court’s
opinion, the judgment of the trial court is in all things affirmed. The costs
incurred by reason of this appeal are taxed against Ann Armstrong-Cody.